Mr. Justice Walker delivered the opinion of the Court: This question turns on the true construction of the Eminent Domain statute. What right does the telegrapk company acquire by the judgment of condemnation? It surely was not intended that it should be the fee to the land condemned. The language of the act does not require or sanction such a construction, and to so hold would violate the manifest intention of the legislature. Nor can it be fairly held that it confers the right to use it for any other purpose than that for which it is condemned. The company can not cultivate or take exclusive possession of it, or enjoy it for any other purpose than to erect telegraph poles and suspend wires upon them, and maintain and repair the same, and to use the structure for telegraph purposes, and this is all the petition asks or the statute authorizes. This, of course, gives the company the right, at all times, when necessary to construct or to repair the line, to enter upon the strip condemned, doing as little damage as possible. By designating the width of the strip in the condemnation proceedings the company acquires no right to exclude the owner of the soil from the use of the land. That remains as it was - before, except the company has acquired an easement on the strip condemned to so enter for the purpose of erecting and repairing the line. The only exclusive right of occupancy the company acquires by such a proceeding is the ground occupied by the poles erected for telegraph purposes. These are the rights intended to be conferred by the law, and are all that were or can be acquired under it, and the judgment in this case conferred no more. It therefore does not become necessary for the appellant to erect a fence to separate this strip from the remainder of his land. Nor does it appear from the evidence that a half of a rod in width is an unreasonable amount of land over which a telegraph company may acquire the right to erect and repair its line. The statute only authorizes such companies to acquire such an amount as is necessary. Nor does the petition specify the erection of more than one set of poles, and the judgment will not be construed to authorize more. In this view of the case we are unable to perceive any error in the judgment, and it must be affirmed. Judgment affirmed.